Citation Nr: 0111138	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-14 144	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 24, 1988 rating decision, which denied the veteran's 
claim of service connection for a mental disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1985 to 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO decision, which denied the 
veteran's claim that the RO's previous June 1988 decision, 
which denied service connection for a mental disorder, was 
clearly and unmistakably erroneous.

It is also noted that the veteran has requested to reopen his 
previously denied claim of service connection for a mental 
disorder.  The record reflects that he has submitted 
additional evidence for consideration.  Accordingly, the RO 
must respond to the veteran's claim to reopen based on new 
and material evidence.


FINDINGS OF FACT

1.  It is neither alleged, nor shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator at the time of the June 1988 RO decision, which 
denied the veteran's claim of service connection for a mental 
disorder.  

2.  The denial of service connection for a mental disorder in 
the June 1988 RO decision, did not result from an improper 
application of any statute or regulation.


CONCLUSION OF LAW

The veteran has not shown CUE in the June 1988 RO decision, 
which initially denied the veteran's claim of service 
connection for a mental disorder.  38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1985 to 
February 1988.
His service medical records show that when he was examined 
for preinduction purposes in August 1984, no pertinent 
abnormalities were indicated.  At this time, the veteran 
reported in his own self-assessment that his present health 
was "good."

A service medical record dated in January 1987 reflects that 
the veteran was treated for insomnia.  The examiner assessed 
that the veteran had episodic insomnia and schizotypal 
traits.  Treatment included a decrease in the veteran's 
caffeine intake after 5 p.m., a suggestion of going to bed 
one hour later, as well as trying relaxation therapy in the 
event that the veteran had no positive results.

Thereafter, in a service medical record dated in January 
1988, the veteran underwent a mental health evaluation in 
order to assess his psychological functioning and to make a 
recommendation regarding his continued suitability as a 
member of the Air Force.  The record reflects that the 
veteran was referred for evaluation because of an incident 
involving carelessness in his work, which subsequently 
resulted in a letter of reprimand.  According to the veteran, 
he had developed an "I don't care attitude."  He indicated 
that he felt misunderstood, but he denied feeling upset, and 
he did not report any significant complaints.

The veteran's psychiatric history was noted as unremarkable 
except for some speech problems, which had resulted in mild 
speed impediment.  It was noted that while the veteran was in 
basic military training, he was referred to the mental health 
clinic because of 'difficulties adapting to his military 
life.'  Diagnostic impression, at that time, was dull normal 
I.Q. and schizotypal personality traits.  A recommendation of 
administrative separation to be based on duty performance was 
given.  It was further noted that while in tech. school, the 
veteran was again seen in the Mental Health Clinic for a 
routine patient recovery plan evaluation, where evidence of 
schizotypal traits were also noted.

At the time of his mental health evaluation, the veteran was 
objectively described as alert and oriented, with no evidence 
of any gross psychotic features.  His mood and affect were 
within normal limits, and he denied suicidal and homicidal 
ideations.  The veteran's attention and concentration were 
also assumed to be within normal limits.  In addition, his 
memory was described as grossly intact.  Lastly, his insight 
appeared limited, and his judgment was estimated to be fair.

Finally, psychological testing revealed the veteran's 
intellectual functioning was estimated to be in the low 
average to average range, with specific difficulties in 
mental arithmetic reasoning, and sustained concentration.  
According to the examiner, the veteran's personality 
functioning suggested some areas of clinical concern.  
Psychological test data indicated the veteran was struggling 
with a form of conflict with authority, which results in a 
profile of an individual who is likely to be unreliable, 
irresponsible, and unable to learn from experience or to plan 
ahead.  Specifically, the veteran admitted to feelings of 
social alienation, and he used physical complaints as a way 
of dealing with psychological problems.  It was noted that 
the veteran's physical complaints typically arose from a fear 
of lost support and his concern that new burdens would 
overtax his competencies and illicit disapproval and 
rejection from others.  Although there was no evidence of 
diagnosable clinical syndrome, the impression was that the 
veteran had mixed personality disorder with dependent, 
avoidant and schizotypal traits.  Furthermore, given the 
veteran's psychiatric history, the examiner opined that the 
veteran's prognosis for significant behavior change was poor.  
It was recommended that further action should be handled on 
an administrative level, given that there was not sufficient 
evidence to warrant disposition through military medical 
channels.  

Shortly thereafter, in an addendum to the veteran's above-
referenced mental health evaluation, dated in late January 
1988, it was recommended that an administrative discharge be 
considered.

On the occasion of the veteran's discharge examination, dated 
January 27, 1988, it was noted that the veteran denied any 
personal or family history of psychosis.  At this time, the 
veteran again reported in his own self-assessment that his 
present health was "good."

By a June 1988 RO decision, service connection for a mental 
disorder was denied.  The veteran was informed of the adverse 
decision by a letter dated in July 1988, and he did not 
appeal.  In December 1999, the veteran through his 
representative expressed his desire to reopen his claim of 
service connection for a mental disorder.  The veteran, 
through his representative, claimed there was clear and 
unmistakable error in the RO's June 1988 decision, which 
denied service connection for a mental disorder.  The 
representative directed attention to the fact that the 
veteran had had three years of active military service, 
wherein he attained a five level in specialty code, he was 
certified under the personnel reliability program, and he 
received citations for excellent job performance.  During the 
latter part of 1987, the veteran then encountered 
disciplinary problems.  Prior to these problems, the veteran 
was counseled for sleeping during break, as he complained of 
not being able to sleep at night.  In January 1988, he was 
diagnosed with mixed personality disorder with dependent 
avoidant and schizotypal traits.  The veteran subsequently 
received an honorable discharge.  Since discharge from 
service, he has had dozens of jobs, as well as having been 
rated disabled by the Social Security Administration.   
Currently, he continues to be treated by mental health.  In 
the end, the veteran's contention regarding a basis for a 
finding of CUE in the RO's June 1988 rating decision was 
based on the notion that, 38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. § 4.127 (1988), which were the law and regulations 
in effect in 1988, were incorrectly applied. 

II.  Legal Analysis

The sole issue on appeal in this present case is whether or 
not there was clear and unmistakable error in the June 1988 
RO decision, which denied the veteran's claim of service 
connection for a mental disorder.  If CUE is found, the June 
1988 RO decision is to be reversed.  38 C.F.R. § 3.105(a) 
(2000).  In the absence of CUE, the June 1988 RO decision is 
considered final.  38 C.F.R. § 3.104(a) (2000).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior adjudication.  Damrel v. Brown, 6 Vet.App. 
242 (1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  Failure in the duty to 
assist in developing evidence does not constitute CUE.  
Caffrey v. Brown, 6 Vet.App. 377 (1994).  

In this regard, the veteran has provided no cogent argument 
on why the prior unappealed rating decision of June 1988 was 
based on CUE, as defined by the above-referenced Court 
decisions.  Although the veteran's representative directed 
attention to the fact that since the veteran's discharge from 
service, he has had dozens of jobs, as well as having 
subsequently been rated disabled by the Social Security 
Administration and receiving current mental health treatment, 
the record indicates that these facts were not before the 
adjudicator, as the facts were not even known at the time of 
the June 1988 rating decision.  Moreover, only evidence of 
record when the RO made its 1988 decision is relevant to 
review for CUE.  Therefore, the RO's June 1988 decision did 
not involve CUE with regard to any facts known at the time of 
the June 1988 rating decision, which were not considered by 
the rating board.  Instead, the decision was reasonably 
supported by the evidence then of record.

In addition, the veteran's contention that the law and 
regulations which were in effect in 1988 were incorrectly 
applied is also without merit.  When the RO denied the 
veteran's claim of service connection for a mental disability 
in 1988, evidence then of record indicated the only diagnosis 
the veteran had received while in service, was that of having 
a mixed personality disorder with dependent, avoidant and 
schizotypal traits.  Pursuant to 38 C.F.R. §§ 3.303(c) 
and 4.127 (1988), personality disorders are not considered as 
disabilities under the law.  As such, the RO correctly 
applied the law in effect at that time in rendering the 
denial of service connection for a mental disorder.  
Consequently, the RO's June 1988 decision was not based on 
CUE.  

In sum, because it has not been shown that incorrect facts 
were before the RO in June 1988, or that the law and 
regulations in effect in 1988 were incorrectly applied, there 
is no basis for a finding of CUE in this present case.


ORDER

The June 1988 RO decision did not include clear and 
unmistakable error.  The appeal is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

